                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                                IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                          9   AMERICAN SMALL BUSINESS LEAGUE,                               No. C 18-01979 WHA
                                                                         10                   Plaintiff,
                                                                         11
United States District Court




                                                                                v.
                                                                         12
                               For the Northern District of California




                                                                              UNITED STATES DEPARTMENT OF                                   ORDER ON DEFENDANTS’
                                                                         13   DEFENSE and UNITED STATES                                     DISCOVERY LETTER DATED
                                                                              DEPARTMENT OF JUSTICE,                                        SEPTEMBER 24
                                                                         14                   Defendants.
                                                                         15                                                   /

                                                                         16   LOCKHEED MARTIN CORPORATION,

                                                                         17                   Intervenor.
                                                                                                                              /
                                                                         18
                                                                         19           The Court has reviewed defendants’ discovery letter dated September 24 and plaintiff’s

                                                                         20   response thereto (Dkt. Nos. 127–28). Defendants request confirmation that paragraph 29 of the

                                                                         21   undersigned’s supplemental standing order, which states in relevant part, “[i]n preparing

                                                                         22   deponents, defending counsel shall segregate and retain all materials used to refresh their

                                                                         23   memories and shall provide them to examining counsel at the outset of the deposition,” does not

                                                                         24   apply to documents currently designated as exempt from disclosure under FOIA and are the

                                                                         25   subject of this litigation (id. at 1).

                                                                         26           Federal Rule of Evidence 612 provides in relevant part that “an adverse party is entitled

                                                                         27   to have the writing [used to refresh a witness’s recollection] produced at the hearing, to inspect

                                                                         28   it, to cross-examine the witness about it, and to introduce in evidence any portion that relates to
                                                                              the witness’ testimony.” As plaintiff notes, “the Court has discretion to decide whether
                                                                          1   [documents used to refresh recollection] should be disclosed to the opposing party’s counsel
                                                                          2   under Rule 612[]” (Dkt. No. 128 at 2).
                                                                          3          Defense counsel shall segregate and retain all documents used to refresh the witness’s
                                                                          4   memory but need not produce the unredacted versions to examining counsel until after further
                                                                          5   briefing and hearing on the motion for summary judgment on the Exemption 4 issue, and
                                                                          6   possibly after an in camera review of said documents used to refresh the witness’s memory,
                                                                          7   after which the Court may evaluate the extent to which the document(s) influenced the
                                                                          8   witness’s testimony during the deposition. At this stage, the Court cannot give a definitive
                                                                          9   answer to defendants’ inquiry beyond the foregoing.
                                                                         10
                                                                         11          IT IS SO ORDERED.
United States District Court




                                                                         12
                               For the Northern District of California




                                                                         13   Dated: September 25, 2019.
                                                                                                                                  WILLIAM ALSUP
                                                                         14                                                       UNITED STATES DISTRICT JUDGE

                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                   2
